Citation Nr: 0329563	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-31 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for impingement 
syndrome of the left shoulder.  

2.  Entitlement to a higher initial rating for residuals of a 
fracture of the right scaphoid.  

3.  Entitlement to a higher initial rating for hiatal hernia 
with gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
REMAND

In September 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records from the 
VA Medical Center in Durham, and VA Outpatient 
Clinic in Winston-Salem for any treatment for left 
shoulder disability, right wrist disability, or 
hiatal hernia with gastroesophageal reflux during 
the period from 10/95 to present.  Request (1) 
NOTES, (2) DISCHARGE SUMMARIES, (3) CONSULTS, (4) 
LAB, (5) IMAGING, (6) DIET AND NUTIRTION 
ASSESSMENT, (7) PROCEDURES, (8) PROBLEM LIST 
(ACTIVE AND INACTIVE)..
2.  The record indicates that the veteran was 
treated during the period from October 1996 to the 
present for the disabilities at issue at: 
WOMACK ARMY MEDICAL CNTR 
REILLY RD 
ATTN:  Joel Clinic, Bldg M4861, Logistics Ave 
FORT BRAGG NC  28310 

Make arrangements to obtain all records relating to 
the veteran's left shoulder, right wrist, and 
hiatal hernia with gastroesophageal reflux.
3.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded an 
examination to determine the current degree of 
severity of the veteran's hiatal hernia with 
gastroesophageal reflux.  Send the claims folder to 
the examiner for review.  
Any indicated studies should be performed, and the 
examination report should reflect that the claims 
folder was reviewed.  
The examiner should identify all manifestations of 
the veteran's hiatal hernia with gastroesophageal 
reflux, to include any epigastric distress; 
dysphagia; pyrosis; regurgitation; substernal, arm, 
shoulder or other pain; vomiting, material weight 
loss, hematemesis, melena, and anemia.  
The examiner should also provide an 
assessment of the impairment of health, 
if any, resulting from the disability, as 
well as an opinion concerning the impact 
of the disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER	
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





